        Case 5:20-cv-05799-LHK Document 324 Filed 10/09/20 Page 1 of 1




Judge KOH recent ruling extention of Census 2020
bbsondra gomez <srgomez904@yahoo.com>
Fri 10/9/2020 8:38 AM
To: CRD LHK <LHKCRD@cand.uscourts.gov>
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.


My name is William Polmanteer and I am a Census Field
Supervisor with the Census Bureau headquartered out of the
ACO Office McAllen ,Texas. My phone numbers are 610-597-
0692 and 904-742-8505.
Your recent ruling extended the 2020 Census to 31 Oct 2020 and
part of that ruling from the start was that no present employees
were to be terminated. The 80 enumerators in our Zone 1 which
includes the 12 members of my team have been on standby
status since the last day of work on 2 Oct 2020. There has not
been work for these people or pay for standby as in the past
when dealing with the Covis 19 epidemic.
My question to you is what is the difference between being
terminated and just being put on standby with no hope of ever
working again between now and the 31st of October? If
terminated they could file for unemployment for funds to feed
there families. This way they are suppose to sit around and twittle
there thumb. The Census Office claims there is no work but that
is a lie. Due to their gross mismanagement from the beginning,
the count they presently have is grossly inflated.That is another
story.
Please do whatever you can to help these people.

William Polmanteer
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
